Reasons for Allowance
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 1, there is no teaching, suggestion, or motivation for combination in the prior art to include at least one LED stack and electrically connected to the at least one LED stack; and cantilever electrodes disposed on the electrode pads and electrically connected to the electrode pads, respectively, wherein each of the cantilever electrodes has a fixed edge that is fixed to one of the electrode pads and a free standing edge that is spaced apart from the one of the electrode pads.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 6, there is no teaching, suggestion, or motivation for combination in the prior art to include each of the light emitting devices comprises: at least one LED stack configured to emit light; electrode pads disposed on the at least one LED stack and electrically connected to the at least one LED stack; and 3Application No.: 16/877,258 Reply dated July 25, 2022 Response to Office Action of May 26, 2022 cantilever electrodes disposed on the electrode pads and electrically connected to the electrode pads, respectively; each of the cantilever electrodes has a fixed edge that is fixed to one of the electrode pads and a free standing edge that is spaced from the one of the electrode pads; and the free standing edge is electrically connected to one of the pads of the circuit board.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 17, there is no teaching, suggestion, or motivation for combination in the prior art to include each of the light emitting devices comprises: at least one LED stack configured to emit light; electrode pads disposed on the at least one LED stack and electrically connected to the at least one LED stack; and cantilever electrodes disposed on the electrode pads and electrically connected to the electrode pads, respectively; each of the cantilever electrodes has a fixed edge that is fixed to one of the electrode pads and a free standing edge that is spaced from the one of the electrode pads; and the free standing edge is electrically connected to one of the pads of the circuit board.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIAS ULLAH/Primary Examiner, Art Unit 2893